Citation Nr: 1241501	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-45 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea and shift work sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968, to April 1992.  The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing at the RO.  A transcript of the hearing is currently of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to 1) obtain private treatment records related to the Veteran's bilateral hearing loss and sleep disorder and 2) obtain VA examinations.

Bilateral Hearing Loss

First, remand is required to make attempts to obtain private medical records. VA's duty to assist includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1) (2011).  Such reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source. 38 C.F.R. § 3.159(c)(1). 

Along with the Veteran's January 2008 claim form, the Veteran provided treatment records for his bilateral hearing loss from April 2003, to October 2007, from a Dr. F.  At the February 2012 Board hearing, the Veteran stated that he began receiving treatment from Dr. F. a few years after he left the service in 1992.  The Veteran further stated at the hearing that some time after he had filed his claim in December 2007, he received his service treatment records (STRs) and presented them to Dr. F. for review.  As there are no treatment records in the claims file after October 2007 from Dr. F, it is presumed that there may be more records with the updated findings after the review of the Veteran's STRs.  Further, the Veteran submitted a letter from another audiologist, Dr. A, which stated that the Veteran underwent a sudden and total loss of hearing in his right ear in 2010 and that his left ear hearing loss was as least as likely as not related to his military service.  The Veteran made further reference to this letter at the February 2012 Board hearing and reiterated the treatment findings from Dr. A.  Apart from the letter, no other records from Dr. A. appear to be part of the claims file.  It does not appear that VA attempted to obtain private treatment records for the Veteran and there are no VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for either of these providers.  These records from Dr. F. and Dr. A would be helpful in fully developing the etiology and extent of the Veteran's hearing loss, as Dr. F. has now had the benefit of more thoroughly examining the Veteran's medical history and Dr. A. has provided a positive etiology opinion for the left ear hearing loss.  Accordingly, attempts must be made to obtain these records.

Second,  remand is required to obtain a VA audiological examination in order to ascertain the etiology of bilateral hearing loss.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  Here, a February 2008 audiological examination was conducted.  Upon a review of the claims file and examination, the examiner opined that the Veteran's hearing loss was not caused by or related to military service.  In support, the examiner noted that the Veteran was provided with an exit audiological examination in 1992 which showed mild hearing loss in the ears bilaterally.  Only the right ear met the VA threshold for hearing loss.  As a result, the examiner stated that the hearing loss revealed on the 1992 examination was related to military service.  However, the examiner also stated that, due to the Veteran's later complaints and treatment for hearing loss in 2003, in which the left ear showed no further decrease since the 1992 examination, but the right ear showed an increase with complaints of aural fullness and vertigo, the Veteran's hearing loss was more likely due to some other etiology.

This opinion, however, does not address whether any hearing loss was incurred in service, regardless of whether it was shown in service or on service separation.  See Hensley  v. Brown, 5 Vet. App. 155, 159-60 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385  is not shown in service or at separation from service, service connection may still be established if medical evidence shows that it is actually due to incidents during service).  Further, the opinion is unclear as to whether the hearing loss that was shown on the 1992 examination, and found to be related to military service by the VA examiner, was acute or somehow does not share the same etiological connection with the present manifestations of hearing loss.  There is also not sufficient explanation as to why it is more likely that hearing loss is due to some other etiology rather than related to the hearing loss which was shown in 1992.  As such, remand is required for an additional audiological examination that provides an adequate opinion and addresses all the evidence of record. 

Sleep Disorder

First, remand is required to make attempts to obtain private medical records. VA's duty to assist includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source. 38 C.F.R. § 3.159(c)(1). 

Here, the Veteran submitted a letter from his private physician, Dr. K., dated October 2007, in which he discussed the Veteran's diagnosis and treatment of sleep apnea and its relationship to his diagnosed shift work sleep disorder.  In particular, Dr. K opined that the Veteran's shift work sleep disorder was a result of his active duty service.  Dr. K. further stated that the Veteran's shift work sleep disorder, alongside his sleep apnea, contributes to his symptoms of inappropriate sleepiness and fatigue.  A review of the claims file reveals no additional records from Dr. K.  At the February 2012 Board hearing, the Veteran reiterated that he had been given two separate diagnoses for sleep disorders, with the shift work sleep disorder being a part of the overall condition for which he was treated, but with the sleep apnea disorder being the primary focus of such treatment.  The Veteran also mentioned that he had received treatment for this condition from a Dr. S.  However, a review of the claims file shows no evidence of any treatment notes related to this provider.  It does not appear that VA attempted to obtain private treatment records for the Veteran and there are no VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for either of these providers.  These records from Dr. K. and Dr. S. would be helpful in fully developing the etiology and extent of the Veteran's sleep disorder, as there appears to be a positive etiology for the Veteran's shift work sleep disorder and some kind of interrelationship with his sleep apnea.   Accordingly, attempts must be made to obtain these records.

Second,  remand is required to obtain a VA examination in order to ascertain the etiology and interplay of the Veterans' shift work sleep disorder and sleep apnea.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  Here, a January 2008 respiratory examination was conducted.  Upon a review of the claims file and examination, the examiner opined that the Veteran's sleep apnea was less likely than not related to shift work performed in military service.  In support, the examiner noted etiologies that may be linked to the Veteran's sleep apnea to include obesity, redundant tissue in the neck, retrognathia, and craniofacial anomalies.  Additionally, it was noted that the Veteran has anatomic abnormalities of the nasal airway that may play a role.  Finally, the examiner mentioned that alcohol could play a role in the Veteran's sleep apnea, as a history of alcohol abuse was noted.   As an aside, the examiner agreed with Dr. K.'s opinion relating the Veteran's shift work sleep disorder to the shift work performed in the military.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the 2008 VA examination opinion does not contain adequate reasoning as to why the Veteran's sleep apnea could not be related to shift work performed in military service.  Instead, only a list of other possible etiologies was provided, without discussion of why they would be more likely etiologies.  Further, while the VA examiner agreed with Dr. K.'s opinion regarding the etiology of the Veteran's shift work sleep disorder, he did not discuss the interrelationship of that condition with the Veteran's sleep apnea.  As these findings are inadequate, a new examination is warranted to provide a reasoned explanation discussing the etiology of the Veteran's sleep disorder and the interrelationship of his sleep apnea and shift work sleep disorder.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment any medical records that pertain to bilateral hearing loss and sleep disorders, to include sleep apnea and shift work sleep disorder.  Specifically request that the Veteran provide the name, address and dates of treatment of any medical records that pertain to his gradual hearing loss and sudden total right ear hearing loss as well as sleep disorders, to include records from Dr. F., Dr. A, Dr. K., and Dr. S.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts to obtain the records the AMC is unable to secure same, the Veteran and his representative must be notified of (a) the identity of the specific records that are not able to be obtained; (b) the efforts that were made to obtain the records; and (c) any further action to be taken regarding the claim. The Veteran must be given an opportunity to respond. 

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate in-person VA examination to determine the etiology of his bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  All testing, to include an audiogram and Maryland CNC speech recognition, must be performed.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure. A complete rationale for all opinions must be provided. If the examiner cannot provide the  requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion. 

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion regarding whether it is at least as likely as not (a 50% or greater probability) that the current hearing loss is related to the Veteran's active service, or to any incident therein. The examiner must specifically address the question of whether any degree of hearing loss began as a result of any in-service noise exposure, to include as due to the Veteran having worked his entire period of service as a radio broadcaster with no hearing protection and constant exposure to noise.  The examiner must address the relevant STRs.  The examiner must also address the lay statements of record, as found in the February 2012 Board hearing transcripts, indicating hearing difficulty at service discharge and thereafter, which for the purpose of this remand, the examiner should find credible.

3. Provide the Veteran with an appropriate in-person examination to determine the existence and etiology of his claimed sleep disorder, to include sleep apnea and shift work sleep disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

In particular, the examiner must determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a current sleep disorder is related to military service.  The examiner should discuss all diagnosed sleep disorders, to include sleep apnea and shift work sleep disorder.  The examiner should also discuss the interrelationship, if any, between the Veteran's sleep disorders, in addition to their relationship to military service.  The examiner should also explain why certain etiologies for the Veteran's sleep disorder may be more likely than others.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

